DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 3, 4, 6-10, 12, 14-15, 17, 18, and 21 are pending. 
3.	Claims 4, 6-10 and 12 remain and claim 17 is withdrawn from consideration. 
4.	Claims 3, 14-15, 18, and 21 are examined herein. 
5.	All rejections and objections not set forth below are withdrawn.
Election/Restrictions
6.	Applicant’s election of Group I, claims 1-3, 5, and 11, in the reply filed on December 16, 2019 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)).  Claims 4, 6-10, 12, and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2019.  
	In the instant amendments, Applicant added claim 21.  Given that claim 21 would have been included in the elected group, it is examined herein. 
Specification
7.	The disclosure is objected to because in footnote 2, on page 6, it contains an embedded hyperlink and/or other form of browser-executable code.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable 
8.	The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to a website, in the footnote to paragraph 0022, on page 6, is ineffective because the website is not a published US patent publication.  The subject matter is essential because paragraph 0022 is cited by Applicant as a source of written support for the new claim 21. 
Claim Rejections - 35 USC § 112 - New Matter
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

10.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim is directed to the hybrid rice plant of claim 14, and recites codon numbers corresponding to the claimed mutations on rice chromosome 2.  Applicant refers to paragraphs 0021-25, 0034, 0049, 0058, and 0114, as well as to Fig. 1 and 10 for support (see page 5 of the Remarks).  None of the cited portions of the disclosure, however, appear to provide express or implied written support for the specific nucleotide positions recited in claim 21, and Applicant supplies no explanation as to how the cited portions of the specification or the Figures provide the requisite support.  
For example, paragraph 0022 of the specification refers, in a footnote, to the website of the Rice Genome Annotation Project, but it is unclear where on said website the positions in question are listed.  More importantly, as set forth above, relying on a URL of a website for written support amounts to improper incorporation of reference.  Similarly, the other portions of the disclosure that Applicant references fail to provide the required written support for the new claim.  The claim thus contains New Matter. 
Claim Rejections - 35 USC § 112(b)
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

12.	Claims 3, 14-15, and 18 remain and claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument filed on October 27, 2021 was fully considered but it is not persuasive.
	In claim 14, as instantly amended, it is unclear which nucleic acids or amino acids the recited hybrid plant is supposed to comprise.  The recitations “the substitution encoded by the mutant codon GTC as set forth in SEQ ID NO: 2 or a synonymous codon mutation encoding the same amino acid substitution at a relative position in the amino acid sequence of AHAS;” and “the substitution encoded by the mutant codon GAG as set forth in SEQ ID NO: 4 or a synonymous codon encoding the same amino acid substitution at a relative position in the amino acid sequence of AHAS” are unclear.  
	It is unclear whether SEQ ID NO: 2 and SEQ ID NO: 4 are recited solely to indicate the presence of the codon encoding an alanine (in SEQ ID NO: 2) or glutamic acid (in SEQ ID NO: 4), or whether the rice plant is expected to comprise said sequences.  The fact that the amended claim does not recite a reference SEQ ID NO’s for the encoded proteins, yet refers to “a relative position in the amino acid sequence of AHAS,” and recites specific amino acid positions introduces further ambiguity into the claims language.  
	In claim 15, the newly added limitation “and herbicide tolerant rice that exhibit AHAS molecules with substitutions of A205V or G654E” renders the claim indefinite.  It 
	In addition, the recitations “AHAS enzymes with substitutions of A205V or G654E” and “AHAS molecules with substitutions of A205V or G654E” are inclusive of a scenario wherein a plant comprises two AHAS molecules with a single substitution of A205 or G654E, yet claim 14, from which claim 15 depends, appears to be limited to plant comprising both substitutions.  This introduces further ambiguity into the claims language. 
	Given that claims 3, 15, 18, and 21 depend from claim 14 and fail to recite additional limitations overcoming its indefiniteness, they are indefinite as well. 
	Applicant argues that the amendments to the claims overcome the rejection (page 5 of the Remarks).  This is not persuasive.  Applicant’s amendments are acknowledged, however, they are not sufficient to obviate the rejection.  The claims remain rejected for the reasons set forth above.
Claim Interpretation
13.	The following is noted with regard to claim interpretation.  As set forth above, the claims were found indefinite.  For the purpose of the examination, the claims are given their broadest reasonable interpretation as follows.  
Claim 14 is interpreted as encompassing a hybrid rice plant comprising two different AHASL alleles: one encoding an AHASL protein having the A205V substitution, the second one having the G654E substitution.  It is noted that the claim does not require that the rice plant comprise either SEQ ID NO: 2 or 4, due to the recitation “the 
Claims 15 and 18 are interpreted as being inclusive of a hybrid rice plant comprising two AHASL alleles, each comprising one substitution (either A205V or G654E).  Claims 15 would also encompass the progeny of any filial generation, wherein the progeny comprises the two substitutions.  
It is also noted that claim 14, due to the open-ended nature of the transitional term “comprising” in the preamble, would encompass a scenario, wherein the hybrid rice plant comprises two different AHASL alleles, wherein each of the two alleles encodes a double-mutated AHASL protein, and each of the encoded proteins comprises both, the A205V and the G654E substitutions.  Claim 14 will also encompass a scenario, wherein one of the encoded mutant AHASL proteins comprises a single substitution, A205V or G654E, while the second one comprises two substitutions in the same protein.  
	In claim 3, the recitation “grown from a seed” is being read as limiting the claim to a plant or plants grown, specifically, from seeds of one of the three deposits, identified by the recited accession numbers. 
	The newly added claim 21 recites the positions, on rice chromosome 2, for the mutant codon encoding the A205V o the G654E substitutions.  However, the claim does not require the presence of any nucleic acid sequences (neither does claim 14, from which claim 21 depends), and is thus interpreted as encompassing said mutations at positions corresponding to the recited locations in the rice genome. 
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 14 remains and claim 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Livore et al (US Patent Publication 20100029485, published February 3, 2010), in view of Roso et al (Field Crop Res. (2010) 119:175-182).  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument filed on October 27, 2021 was fully considered but it is not persuasive.
	The claims are directed to a hybrid rice plant comprising an AHAS with the A205V substitution and an AHAS with the G654E substitution, wherein the expression of said two AHAS enzymes in the same rice plant causes synergistic tolerance to imidazolinone herbicides, relative to plants comprising individual substitutions, including wherein the physical location of the mutant codons are at positions recited in claim 21.   The claims are directed to progeny, derivatives, cells, seeds, or protoplasts of said plants. 
Livore et al teach a rice plant comprising at least one copy of a rice AHASL polynucleotide that encodes a herbicide resistant AHASL protein, wherein said protein comprises an A205V substitution (A179V, in rice numbering).  Livore et al teach a seed of said plant, and teach that the plant has enhanced tolerance to at least one class of 
Livore et al teach obtaining the rice plants comprising the A205V substitution using the sodium azide mutagenesis and selection of a known rice cultivar IRGA 417 (Example 1).  Livore et al teach the nucleic acid and the amino acid sequences of the wild type and mutant rice AHASL (Figures 1 and 2).  Livore et al teach that the resultant rice plants were tolerant to two applications of 1x rates of imazapyr and imazapic (paragraph 0207).  Livore et al teach using the plants of their invention in a breeding method to produce hybrid plants (paragraph 0126)
Livore et al do not teach a rice plant comprising a second AHASL allele encoding the second mutant AHASL with the G654E substitution. 
Roso et al teach a rice cultivar IRGA 422 CL that comprises a mutant AHASL with the G654E substitution (Abstract).  Roso et al teach that said cultivar is one of the main cultivars in Brazil (pg. 180, left col).  Roso et al teach the gene sequences for the mutant AHAS and teach identifying the G654E substitution was found in the vast majority of herbicide tolerant red rice plants as well.  Roso et al teach that the substitution was found in red rice, alone or in combination with other known 
At the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to cross the plants of Livore et al and Roso et al to produce a hybrid rice plant.  The resultant rice plant would comprise two different AHASL alleles, one comprising the A205V substitution of Livore et al, and the second one comprising the G654E substitution of Roso et al.  In view of the above claim interpretation, the resultant plant will read on the hybrid rice plant of claims 14 and 21 or on a progeny recited in claim 15.  A cell or seed of said plant would read on the seeds or cells of the instant claim 18.   The resultant plant will comprise, in its genome, a nucleic acid encoding said respective substitutions.  As noted above, the claims do not require SEQ ID NO: 2 or 4. 
Given the known herbicide tolerance profiles of each of the two substitutions, one would readily expect that a hybrid rice plant comprising both, on two different alleles, would be tolerant to imidazolinone herbicides, including imazapic or imazethapyr. 
To the extent that the claim language might be interpreted to encompass the phenotype of synergistic tolerance in a hybrid rice plant comprising the two mutant AHASL allele compared to plants comprising individual mutant alleles, given that the structure of the claimed rice plant would have been prima facie obvious, the property of tolerance would have naturally flowed from said obvious structure.  “The fact that appellant has recognized another advantage which would flow naturally from following Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, given the fact that both substitutions, A205V and G654E confer tolerance to imidazolinones, but are located in different conserved domains of the enzyme; it would not have been unexpected that at least under some conditions, all of which are encompassed the by claims, the plant comprising each of the two substitutions on a different allele would have a greater than additive level of tolerance. 
One would have been motivated to combine said teachings given the direct suggestion of Livore et al that their plants be used in a breeding program.  In addition, given that the level of tolerance conferred by the G654E substitution in the variety of Roso et al is relatively low, one would be motivated to introduce the A205V substitution into the commercial cultivar of Roso et al, in order to enhance its tolerance to imidazolinones.  Moreover, as taught by Roso et al, the G654E substitution is found in the majority of red rice plants that are resistant to imidazolinones, wherein red rice, a common weed, appears to have acquired the AHASL comprising said substitution from the cultivated rice variety.  Thus, combining the A205V and the G654E substitutions in the same hybrid rice plant, and consequently ensuring higher tolerance to imidazolinones, would enable one to more effectively control imidazolinone tolerant populations of red rice. 
Response to Arguments. 
Applicant argues that Roso et al do not teach the G654E substitution in cultivated rice, but only in red rice.  Applicant argues that Livore et al do not teach the G654E 
Applicant argues unexpected results regarding the synergistic tolerance in the hybrid rice comprising the two substitutions at issue, cites the previously submitted declarations, and argues that the declarations were not sufficiently considered by the Examiner (pages 12-17).  Applicant reiterates the argument that one would not have been motivated to combine the teachings of the cited art to arrive at the claimed invention with reasonable expectation of success.  Applicant argues impermissible hindsight in the finding of obviousness (page 19-21).  Applicant argues that the secondary evidence of non-obviousness found in the submitted declarations overcomes the rejection (pages 21-23).  Applicant cites an application in which the Patent Trial and Appeals Board reversed the obviousness rejection based on the unexpected results consideration (pages 23-24). 
This is not found to be persuasive.  As an initial matter, Applicant’s argument directed to the teachings of Tan et al, Kmiec et al, and Okuzaki et al is moot, given the modification to the above rejection, which was necessitated by Applicant’s amendments to the claims. 
Next, all of the evidence presented in the Declarations of Drs. Shaner, Bernacchi, Fearday, and Re, previously submitted by Applicant, including the declarants’ 
Applicant’s newly presented arguments are not persuasive either.  For example, with regard to the teachings of Roso et al, Applicant’s argument on page 9 that “the mutation in the cultivated rice [Roso] studied was S653D not G654E” is contradicted by the reference.  On page 179, right column, Roso et al teach “The rice lineage 93AS3510 was initially used for the development of rice cultivars resistant to imidazolinone herbicides (Webster and Masson, 2001), which was used for the transference of ALS resistant allele G654E to the rice cultivar IRGA 422 CL” (emphasis supplied), and on page 180, left column: “The G654E mutation is the same mutation of the cultivar IRGA 422 CL, which was the main IMI rice cultivar planted in Southern Brazil during the seasons when the red rice plants were collected.”  The G654E substitution was thus not merely a result of an unexpected mutation in the rice AHASL, but was purposely used to create a commercial imidazolinone tolerance rice cultivar. This would have been sufficient to select G654E in further development of rice varieties, including hybrids. 
	With regard to the recited property of synergistic herbicide tolerance provided by the combination of two AHASL alleles, Applicant’s argument is not found to be persuasive either.  Regarding the tolerance to 4x application rate, Applicant’s argument is not commensurate with the scope of the claims, as the claims encompass any herbicide application rate.  The Examiner maintains that the structure of a rice plant that prima facie obvious.  Applicant has not disputed the obviousness of making that structure.  The Examiner maintains that the specific property of tolerance would have naturally flowed from said prima facie obvious structure.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Moreover, given the fact that the A205V and G654E substitutions are located on two different domains of the enzyme yet confer tolerance to the same class of inhibitors, one of ordinary skill in the art could reasonably expect at least an additive level of tolerance to said inhibitors in plants comprising said two substitutions on two different alleles.  The prior art provides an example where two substitutions present on two different domains and expressed by different alleles of the AHAS  (P197S on ALS1 and W574L on ALS2), resulted in synergistic level of tolerance in soybean plants (see Walter et al, Pest Management Science (2014) 70:1831-1839). 
Glycine 654 is located in the inhibitor-binding site of the enzyme and is specific towards imidazolinones: it is not involved in binding sulfonylureas (see Duggleby et al, Plant Physiol. (2008) 48:309-324).  Given that alanine 205 is also involved in imidazolinone binding at the herbicide binding site, one would reasonably expect that the weakening of imidazolinone binding produced by a substitution at G654 would further weaken the binding of the herbicide at the other site (see Duggleby et al, pg. 319, left col.; pg. 321, right col.).  The fact that the two substitutions would be present on two different alleles would not affect this reasoning because the active site of AHAS is 
Conclusion
15.	No claims are allowed.
16.	Claim 3 appears free of the prior art, given that the prior art does not teach a hybrid rice plant having the genetic background and the morphological and physiological characteristics (as described in the instant specification) of the pants deposited under ATCC Accession Numbers PTA-123859, 123860, and 123861.  The closest prior art is Livore et al and Roso et al, discussed above. 
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662